DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/7/2016, 6/12/2017 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-11, 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0292853 (McDonnell).


    PNG
    media_image1.png
    593
    759
    media_image1.png
    Greyscale

Regarding claim 1, McDonnell teaches a power distribution system (Fig. 8 installation 160) comprising:
at least two DC buses and at least two AC buses (Fig. 8 shows the labelled at least two DC buses and at least two AC buses);
a plurality of converter units (Fig. 8 plurality of converter units comprises DC/DC converter 131, 133, rectifier 135) interconnecting the DC buses and the AC buses in a closed ring that includes the at least two DC buses and the at least two AC buses [0138-0142], and 
wherein at least one of the converter units comprises first and second switches configured to selectively couple and decouple a utility feed and an engine/generator set to and from one of the AC buses (Fig. 8 shows the inverter 155 which is bidirectional and also acts like a rectifier as 
wherein each of the at least two AC buses electrically interconnects two of the converter units (Fig. 7 shows an installation with an independent grid for the building 126 in light of the entire ring structure as shown in Fig. 8 labelled above) [0117-0121];
an AC load connected to a second one of the AC buses (Fig. 8 shows the building 126 which is an AC load connected to the AC buses) [0117]; and
a DC load connected to a first one of the DC buses (Fig. 7 and Fig. 8 shows the bidirectional DC/DC converter 133 sending power to DC load 132 DC energy storage device with DC bus) [0117].

Regarding claim 6, McDonnell teaches further comprising at least one DC power source connected to a second one of the DC buses (Fig. 8 shows the DC power source Solar cell/Fuel Cell 130 connected to a second one of the DC buses).

Regarding claim 7, McDonnell teaches further comprising a controller configured to control the converter units to selectively provide power to the AC load and the DC load from the first utility feed and the second utility feed or engine/generator set (intelligent load shedding control indicates that the loads are shed selectively to provide power to the AC and DC loads from the power sources that comprises of the utility feed and the generator) [0078, 0098, 0100-0102].


Regarding claim 8, McDonnell teaches further comprising at least one DC power source connected to at least one of the DC buses (Fig. 8 shows the DC power source Solar cell/Fuel Cell 130 connected to a second one of the DC buses).

Regarding claim 9, McDonnell teaches wherein the controller is further configured to control the converter units to selectively provide power to the AC load and the DC load from the at least one DC power source (intelligent load shedding control indicates that the loads are shed selectively to provide power to the AC and DC loads from the power sources that comprises of the utility feed and the generator) [0078, 0095-0098, 0100-0102].

Regarding claim 10, McDonnell teaches wherein at least one of the converter units comprises at least one switch configured to couple and decouple an AC power source to and from one of the AC buses [0078, 0087, 0095-0098],

Regarding claim 11, McDonnell teaches wherein the at least one switch comprises first and second switches configured to couple and decouple respective first and second AC power sources to and from the one of the AC buses [0078, 0087, 0095-0098].


    PNG
    media_image1.png
    593
    759
    media_image1.png
    Greyscale


Regarding claim 19, McDonnell teaches power distribution system (Fig. 8) comprising: a closed power distribution ring comprising at least four DC buses interconnected with at least two AC buses by at least four AC/DC converter units (Fig. 8 AC/DC converter units 151, 155, 128, 135) interconnecting the DC buses and the AC buses such that each AC bus of the power distribution ring electrically interconnects two of the converter units (Fig. 8 shows a closed power distribution ring comprising at least two DC buses and at least two AC buses as labelled, furthermore the converters are as follows: DC/DC 131, 133, rectifier 135 and 151, inverter 136, bidirectional converter 155, furthermore the transformers 121, 154, 152 and 142 are also 
Wherein the ring further comprises at least one DC/DC converter unit that interconnects two of the DC buses [0117]; and
an AC power source connected to a first one of the AC buses (Fig. 8 shows the utility feed 113 connected to the building 126 through an AC load).

Regarding claim 20, McDonnell teaches further comprising an AC load connected to a second one of the AC buses (Fig. 8 shows the AC buses connected to AC loads ie. building 126 and building 144).

Regarding claim 21, McDonnell teaches further comprising a DC load connected to a first one of the DC buses (Fig. 8 shows the DC power source Solar cell/Fuel Cell 130 connected to a second one of the DC buses).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0292853 (McDonnell) in view of US 2008/0103630 (Eckroad).

Regarding claim 12, McDonnell teaches the system of claim 1.
However, McDonnell does not teach further comprising a DC/DC converter circuit external to the ring and configured to couple a DC power source to one of the DC buses.
	However, teaches further comprising a DC/DC converter circuit external to the ring and configured to couple a DC power source to one of the DC buses (Fig. 4 DC microgrid 24 is a DC source coupled to the DC bus which is external to the ring connected to the DC/DC converter 19).
	It would have been obvious to one with ordinary skill in the art to have a DC source from outside the ring in order to have a backup power to the ring in order to maintain an uninterruptible power supply to the AC loads and DC loads.

Response to Arguments
Applicant's arguments filed 3/26/2021 have been fully considered but they are not persuasive.
Applicant presents that McDonnell does not teach “wherein at least one of the converter units comprises first and second switches configured to selectively couple and decouple a utility feed and an engine/generator set to and from one of the AC buses”. 
However, the Examiner disagrees because Fig. 8 of McDonnell shows the inverter 155 which is bidirectional as indicated by the power flow arrow and also acts like a rectifier as well thereby sending power from AC sources such as generators and utility feed to AC buses and it is done by coupling and decoupling using transistors as shown in the inverter in Fig 4 which 

Furthermore, Applicant presents that McDonnell does not teach the at least four DC buses interconnected with at least two AC buses by at least four AC/DC converter units and wherein the ring further comprises at least one DC/DC converter unit that interconnects two of the DC buses. 
However, the Examiner disagrees and in claim 19, the Fig. 8 is labeled to show the at least four DC buses interconnected with at least two AC buses. As well as the at least four AC/DC converts are shown in Fig. 8 as AC/DC converter units 151, 155, 128, 135. Examiner also points how the DC/DC converter 133 as mentioned in [0117] which interconnects two of the DC buses. 
Thereby, the rejection stands. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SWARNA N. CHOWDHURI

Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                            

/HAL KAPLAN/Primary Examiner, Art Unit 2836